Fourth Court of Appeals
                                    San Antonio, Texas
                                           June 21, 2021

                                       No. 04-21-00197-CV

                               Graciela GARCIA and Jesus Garcia,
                                          Appellants

                                                 v.

   Roberto SALINAS, Jose Lozano, and State Farm Mutual Automobile Insurance Company,
                                       Appellees

                   From the 229th Judicial District Court, Starr County, Texas
                                Trial Court No. DC-17-716-A
                          Honorable Baldemar Garza, Judge Presiding


                                          ORDER

        On June 21, 2021, the trial court clerk filed a notification of late record, notifying this
court that the clerk’s record has not been filed because appellants have failed to pay or make
arrangements to pay the clerk’s fee for preparing the record based on the recalculated, corrected
costs.
        It is therefore ORDERED that appellants provide proof to this court within ten (10) days
of the date of this order that either (1) the clerk’s fee has been paid or arrangements have been
made to pay the clerk’s fee; or (2) appellants are entitled to appeal without paying the clerk’s fee.

        It is further ORDERED that the clerk’s record must be filed no later than ten (10) days
after the date appellants’ written proofs are filed with this court. If appellants fail to respond
within the time provided, this appeal will be dismissed for want of prosecution. See TEX. R. APP.
P. 37.3(b).




                                                      _________________________________
                                                      Rebeca C. Martinez, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of June, 2021.




                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court